      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :
                                   :         06-cr-991 (JSR)
          -v-                      :
                                   :         OPINION AND ORDER
JOEL AUSTIN                        :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

    Now before the Court is the motion of defendant Joel Austin

for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).

    This is a somewhat unusual motion. To begin with, although

Austin is seeking “release,” he is currently at liberty.

However, he faces an imminent deadline of June 30, 2020 by which

he must surrender to federal custody to complete the remaining

service of his fifteen-year sentence for being a felon in

possession of a firearm.

    By way of background, Austin pled guilty to that charge

before this Court in May 2007. In August of that year, the Court

sentenced him to 180 months’ incarceration, finding that he was

subject to the fifteen-year mandatory minimum of 18 U.S.C. §

924(e)(1) because, at the time of his conviction for the instant

offense, he had three prior state robbery convictions, all of

which constituted “violent felonies” for the purposes of that

statute. See Judgment, ECF No 19 (Aug. 21, 2007).


                                    1
         Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 2 of 10



    In 2016, Austin, who had by then served a substantial

portion of his sentence, filed a petition under 28 U.S.C.

§ 2255, arguing that his prior convictions did not constitute

“violent felonies,” and that, accordingly, he should have been

subject to a maximum sentence of ten years of incarceration,

rather than a minimum of fifteen. See 18 U.S.C. § 924(a)(2). In

December 2017, after Austin had served approximately eleven

years of his fifteen-year sentence, this Court agreed and

released him from custody. Opinion and Order, ECF No. 42 (Dec.

5, 2017).

    The Government chose to appeal this ruling, however, and in

January 2020, the U.S. Court of Appeals for the Second Circuit

vacated this Court’s earlier decision and remanded the matter

for further consideration in light of United States v. Thrower,

914 F.3d 770 (2d Cir. 2019). See Order of U.S. Court of Appeals,

ECF No. 48 (Jan. 9, 2020). At the urging of the Government, this

Court determined in post-remand proceedings that “the inevitable

effect of the Second Circuit’s order is to reinstate Mr.

Austin’s original, fifteen-year sentence.” Memorandum Order at

2, ECF No. 53 (Feb. 24, 2020). The Court accordingly set a June

30 surrender date. Memorandum Order at 3, ECF No. 65 (Apr. 7,

2020).

    Over the two-and-a-half years during which he has been at

liberty, Austin has proven himself to be totally rehabilitated.


                                       2
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 3 of 10



Indeed, despite the handicap of being a convicted felon who

spent over a decade in prison, Austin has done a remarkable job

of rebuilding his life. He has helped to take care of his

elderly mother and is maintaining a relationship with his three

adult children. He has obtained his own apartment through an

affordable housing program. He was gainfully employed in a

regular job before the pandemic and is now eager to return to

work. He has fully complied with the terms of his supervised

release. Both sides agree that he is no threat to the community.

     For this and other reasons, Austin believes that he should

not have to return to prison at all. The Court agrees and

accordingly grants his motion.

     The compassionate release statute, as modified by the First

Step Act, provides that, after certain administrative exhaustion

requirements are met,1 and after considering the § 3553(a)

factors, “the court . . . may reduce the term of imprisonment .

. . if it finds that — extraordinary and compelling reasons

warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”


1 On May 13, 2020, Austin filed a request for compassionate
release with the warden of FCI Allenwood, where he was
incarcerated prior to his 2017 release. The warden has not
responded to his request, and the thirty-day waiting period has
long since run.



                                    3
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 4 of 10



    Notably absent from this statute is any express requirement

that a defendant be in the custody of the Bureau of Prisons

(“BOP”) at the time he petitions for compassionate release.

Indeed, the relief available under the statute — a reduction in

sentence, and not, specifically, release from custody — implies

that the only absolute requirement is that a defendant be

subject to a federal sentence. See 18 U.S.C. § 3582(c)

(providing that “[t]he court may not modify a term of

imprisonment once it has been imposed except” in specified

situations). Austin, as noted above, is currently subject to his

original, fifteen-year sentence.

    It is true that two other district courts in this Circuit

that have recently confronted this issue have held that relief

under § 3582(c) is usually inappropriate for defendants who are

not in BOP custody. United States v. Spruill, 18-cr-22 (VLB),

2020 WL 2113621, at *3 (D. Conn. May 4, 2020); United States v.

Konny, 19-cr-283 (JGK), 2020 WL 2836783, at *2 (S.D.N.Y. May 30,

2020). They derive this conclusion primarily from the fact that

the statute provides that a defendant seeking compassionate

release must, before coming to court, first bring his motion to

“the warden of [his] facility,” and that the Bureau of Prisons

must then rule on it before it can be brought to court unless a

period of 30 days has transpired. Taken together, these

provisions indicate a role for the BOP in evaluating such


                                    4
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 5 of 10



motions, one which is theoretically undermined by allowing a

defendant not in custody to petition for this form of relief.

     But Austin’s situation is distinguishable from those of the

defendants in Spruill and Konny. At the time they brought their

motions, the defendants in both of those cases had been

sentenced by their respective courts but had not yet surrendered

to federal custody.2 But Austin, unlike either of those

defendants, spent roughly a decade in BOP custody at FCI

Allenwood, serving the majority of his sentence, before this

Court released him 2017. Further, on May 13 of this year, as

noted, Austin duly filed with the Allenwood warden his

compassionate release motion; yet the Bureau of Prisons, in

response, did not deny that motion on the ground that Austin had

not yet re-surrendered, or on any other ground, but simply

failed to act.

     For these reasons, Austin’s situation more closely

resembles that of a defendant in a halfway house or in a medical

facility than that of a defendant who has not yet begun serving

his sentence. Courts in this district and elsewhere have found

that a defendant residing in a halfway house after a period of


2 Spruill, moreover, involved a situation where a defendant was
making duplicative, meritless requests for an adjournment of his
surrender date, even after an earlier adjournment had been
granted and after the defendant had been arrested for a state
crime while released on voluntary surrender. 2020 WL 2113621, at
*1.

                                    5
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 6 of 10



incarceration is eligible to petition for compassionate release.

See, e.g., United States v. Damian Campagna, 16-cr-78 (LGS),

2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27, 2020); United States

v. Angelo Victor Rodriguez, 17-cr-21 (WHO), ECF No. 95 (N.D.

Cal. Jan. 23, 2020). Moreover, this Court, with the consent of

the Government, recently granted compassionate release to a

defendant who was hospitalized after falling ill in prison, but

who was not physically in prison at the time he brought his

motion. United States v. Robert DeBello, 15-cr-491 (JSR), ECF

No. 819 (Apr. 20, 2020).3

     Moreover, incarceration is not a distant or hypothetical

possibility for Austin. But for the Court’s decision today, he

would have to surrender to BOP custody in about a week. The

Court therefore considers him to be, de facto, in the same

position as a defendant already in custody. To hold otherwise —

that is, to find Austin ineligible to bring the instant motion

today, but eligible next week, though only after suffering the

severe and irreversible disruption that a return to prison would

cause — would be a hypertechnical and inequitable result, more

akin to a seventeenth-century battle of writs than to the


3 Another court recently granted compassionate release to a
defendant in the custody of the United States Marshals Service
at a private facility, thus further undermining the proposition
that a defendant must be in BOP custody at the time he makes
such a motion. United States v. Daniel Hernandez, 18-cr-834
(PAE), 2020 WL 1684062, at *1 (S.D.N.Y. Apr. 2, 2020).

                                    6
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 7 of 10



mandate of modern law to render substantial justice.

Accordingly, in the narrow and exceptional situation presented

here, the Court deems Austin eligible to petition for

compassionate release, even though he is, for the moment, at

liberty.

    The Court therefore proceeds to the merits. In doing so,

the Court finds that extraordinary and compelling reasons

warrant a reduction in Austin’s sentence and that such a

reduction is appropriate in light of the factors set forth in 18

U.S.C. § 3553(a). Although the circumstances here are not those

specifically singled out in the policy statement of the U.S.

Sentencing Commission published in U.S.S.G. § 1B1.13 Application

Note 1, a reduction in Austin’s sentence is nonetheless

consistent with the applicable policy statement’s overall goal,

which is all the statute requires. Moreover, courts are not, in

any case, bound by this Guidelines provision and may grant

compassionate release “on grounds that are distinct from, but of

similar magnitude and importance to, those specifically

enumerated in Application Note 1.” United States v. Pinto-

Thomaz, No. 18-cr-579 (JSR), 2020 WL 1845875, at *2 (S.D.N.Y.

Apr. 13, 2020).

    On the merits, Austin’s demonstrated rehabilitation is an

important factor that counsels in favor of compassionate

release. To be sure, the Court may not grant compassionate


                                    7
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 8 of 10



release on this ground alone, 28 U.S.C § 994(t); see also

U.S.S.G. § 1B1.13 Application Note 3. But rehabilitation is at

least one factor that the Court may consider under 18 U.S.C.

§ 3553(a)(2)(A)-(C), and here it is clear that further

incarceration of this defendant could serve no conceivable

purpose. Since his release in 2017, Austin has lived the life of

a productive citizen, securing employment, obtaining an

apartment, and involving himself with his family. He is in no

need of specific deterrence, and it is evident that the other

purposes of his original sentence (such as general deterrence)

have been fully achieved by his substantial period of

imprisonment.

    But beyond his demonstrated rehabilitation, Austin’s

situation itself also constitutes an extraordinary circumstance

that counsels in favor of release. Austin has been out of prison

for more than two-and-a-half years and, during that time, has

lived his life as a free man. Returning him to custody could

only undermine this progress. Most immediately, even a short

period of incarceration would likely cause Austin to lose his

affordable-housing apartment, an irrational outcome totally at

odds with the purposes that the criminal law seeks to serve.

    In at least one other case, the Second Circuit has cited an

“oppressive delay” in the execution of a sentence as a reason

not to impose further incarceration.       United States v. Ray, 578


                                    8
      Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 9 of 10



F.3d 184, 199 (2d Cir. 2009) (quoting United States v. Lovasco,

431 U.S. 783, 789 (1977)). There, for “unknown reasons,” the

district court waited fifteen years before re-imposing sentence

after a defendant successfully appealed her initial sentence.

Id. at 189. On a further appeal, the Second Circuit held that it

violated the Due Process Clause of the Fifth Amendment to impose

a custodial sentence after a fifteen-year delay, during which

time the defendant had moved on with her life. Id. at 187, 203.

The facts here are not as egregious as they were in Ray, but the

legal bar is correspondingly lower. Austin need not show a Due

Process violation; he must merely show that the facts of his

situation constitute an extraordinary and compelling reason to

resentence him to time served, which, the Court finds, they

unquestionably do.

    Finally, the ongoing coronavirus pandemic is another factor

that weighs in favor of release. Austin is not without some risk

factors, as he is 52, has a history of hypertension, and is

considered mildly obese. Concededly, however, he is not among

those who are at the highest risk of complications from the

virus. Moreover, assuming that Austin were again designated to

FCI Allenwood, he would return to a facility that has done an

excellent job of protecting its population against the virus, so

far avoiding even a single reported case among its inmates

(although this may have also been affected by the low rate of


                                    9
     Case 1:06-cr-00991-JSR Document 72 Filed 06/23/20 Page 10 of 10



testing). Accordingly, had Austin brought his motion on this

ground alone, the Court would have been inclined to deny it. See

United States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988, at

*5 (S.D.N.Y. Apr. 13, 2020). But in light of the factors above —

the total irrationality of subjecting this defendant to an

additional period of incarceration and the likelihood that such

incarceration would undermine and perhaps irreversibly set back

his rehabilitation — even the reduced risk that this defendant

would face from COVID-19 inside a prison facility where, because

of crowded and unsanitary conditions, the virus can sometimes

flourish, adds to the combined elements warranting release.

     For the foregoing reasons, Austin’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

is granted. His June 30 surrender deadline is therefore revoked,

and he is resentenced to time served.4

     SO ORDERED

Dated:    New York, NY                  _______________________
          June 22, 2020                 JED S. RAKOFF, U.S.D.J.




4 Austin’s § 2255 petition remains pending before this Court on
remand from the Second Circuit, ECF No. 30 (June 13, 2016), and
the parties have submitted new briefing. The Court’s decision on
the instant motion does not completely resolve the issues
presented there, because Austin has a short period of supervised
release left to serve. Nevertheless, the Court will deem that
motion, for all practical purposes, to be moot, unless defense
counsel notifies the Court that she wishes to renew it.



                                   10
